NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 2 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   17-10063

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00119-PJH-1

 v.                                             MEMORANDUM*

LESHAWN LAWSON,

                Defendant-Appellant.



                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                       Argued and Submitted April 10, 2018
                            San Francisco, California

Before: WARDLAW and CLIFTON, Circuit Judges, and KATZMANN,** Judge.

      LeShawn Lawson was indicted for one count of possession with intent to

distribute more than five kilograms of cocaine in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A). The district court denied Lawson’s motions to suppress evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gary S. Katzmann, Judge for the United States Court of
International Trade, sitting by designation.
collected pursuant to three GPS tracking warrants and a UPS package search

warrant, the traffic stop of his Bentley, and the subsequent consensual vehicle

search. After a bench trial, Lawson was found guilty and sentenced to 214 months’

imprisonment, to be followed by five years’ supervised release. Lawson now

appeals, challenging the district court’s denial of his motions to suppress. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      This Court reviews the district court’s denial of a motion to suppress de novo,

and its factual determinations for clear error. United States v. Fowlkes, 804 F.3d

954, 960 (9th Cir. 2015).

      1. Lawson argues that the traffic stop of his Bentley and the subsequent search

were the fruits of four prior surveillance warrants. Lawson is incorrect. Based upon

his observations of Lawson’s speeding and missing license plates, the arresting

officer, Matthew Williams, had valid grounds to perform the traffic stop. The district

court did not clearly err in finding that Williams reasonably perceived Lawson’s

traffic infractions, and Lawson does not challenge the district court’s finding that he

voluntarily consented to the search which yielded the cocaine. See United States v.

Arreguin, 735 F.3d 1168, 1174 (9th Cir. 2013) (stating that trial court’s credibility

determinations are due special deference). Reasonable suspicion that a traffic

violation occurred is sufficient to justify an investigatory stop, “even if the stop

serves some other purpose” and “the ultimate charge was not related to the traffic


                                        2                                     17-10063
stop.” United States v. Willis, 431 F.3d 709, 715 (9th Cir. 2005) (citing Whren v.

United States, 517 U.S. 806, 808–10, 813 (1996)).

        2. Lawson also argues that even if the traffic stop and consensual search

were not the fruit of invalid warrants, they nevertheless violated the Fourth

Amendment because they were unreasonably prolonged. This argument fails.

Rodriguez v. United States provides that a traffic stop “seizure remains lawful only

‘so long as [unrelated] inquiries do not measurably extend the duration of the stop.’”

135 S. Ct. 1609, 1615 (2015) (alteration in Rodriguez) (quoting Arizona v. Johnson,

555 U.S. 323, 333 (2009)). “An officer . . . may conduct certain unrelated checks

during an otherwise lawful traffic stop. But . . . he may not do so in a way that

prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Id.

      Here, Williams’ traffic stop of Lawson’s Bentley was not unreasonably

prolonged. The district court found that Lawson consented to a search of the vehicle

within five minutes into the stop, and that the subsequent background check on

Lawson “came back clean” approximately seven minutes into the stop.              The

remainder of the stop consisted of Williams awaiting cover and conducting the

consensual search. Altogether the stop lasted about twenty minutes. This timeframe

is undisputed.




                                       3                                     17-10063
      Beyond Lawson’s explicit consent, Williams’ grounds for the search were

buttressed by facts providing independent reasonable suspicion that Lawson was

involved in criminal activity. See United States v. Turvin, 517 F.3d 1097, 1099–

1100 (9th Cir. 2008); United States v. Mendez, 476 F.3d 1077, 1081 (9th Cir. 2007).

As the district court found, Williams detailed three factors supporting reasonable

suspicion of criminal activity to investigate further: (1) the absence of luggage

despite Lawson’s statement that he had spent three weeks in Los Angeles; (2)

Lawson’s stated employment as an entertainer and iron worker, which would not

pay enough for Lawson to afford the Bentley he was driving; and (3) Williams’

knowledge that Interstate 580 was a well-known drug trafficking route from Los

Angeles to San Francisco. Further, Rodriguez does not foreclose any and all

questions not wholly related to perceived traffic infractions. See 135 S. Ct. at 1611.

Williams’ questioning of Lawson and observations regarding the inconsistency in

his answers were reasonable. See United States v. Rojas-Millan, 234 F.3d 464, 469–

70 (9th Cir. 2000).

      For the foregoing reasons, we affirm the district court’s ruling.1

AFFIRMED.




1
 In light of our analysis, we need not review the constitutionality of the prior four
warrants.
                                       4                                      17-10063